Citation Nr: 1532103	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  01-00 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating prior to July 26, 2012, and in excess of 30 percent thereafter, for the service-connected systolic murmur.

2.  Entitlement to an evaluation in excess of 70 percent for generalized anxiety disorder with panic attacks (anxiety disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1970 to August 1972.  

This matter returns to the Board of Veterans' Appeals (Board) from a January 2015 order by the Court of Appeals of Veterans Claims (Court), which endorsed a January 2015 Joint Motion for Remand, vacated an April 2014, Board decision denying a compensable rating prior to March 2, 2011, and thereafter an evaluation in excess of 30 percent for service-connected systolic murmur, and remanded the matter for action complying with the joint motion.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In August 1994, the Board denied entitlement to a compensable rating for the service-connected systolic murmur. The Veteran appealed that decision to the Court.  In a February 1997 Memorandum Decision, the Court vacated the Board's August 1994 decision, and remanded the matter to the Board.  The Board in turn remanded the case to the RO in September 1997 and March 1999.  The Board issued decisions in November 2000 and January 2002 denying a compensable rating for the systolic heart murmur, but on each occasion the Court vacated the Board's decision.  In September 2003, the Board again remanded the case for additional development and adjudication. 

In August 2005, the Board again denied the claim for a compensable rating for the systolic heart murmur.  The Veteran appealed the continued denial of his claim to the Court.  In February 2008, the Court issued a Memorandum Decision that in pertinent part vacated and remanded the denial of the claim for a compensable rating for the systolic heart murmur.  In October 2008, the Board remanded the matter in accordance with the Court's Order.  In March 2010, the Board once again denied entitlement to a compensable rating for the systolic heart murmur and the Veteran appealed the decision to the Court.  In September 2010, the Court granted the parties' Joint Motion for a Partial Remand and vacated the Board's March 2010 decision with regard to denying a compensable rating for systolic heart murmur and remanded the matter to the Board for action in compliance with the motion. The Board remanded the claim pertaining to systolic heart murmur in December 2010 and March 2012 for further development. 

In December 2012, the RO awarded an increased 30 percent rating for the service-connected systolic heart murmur effective from July 26, 2012, but the matter remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  In April 2014, the Board found that a 30 percent rating for service-connected systolic heart murmur was warranted from March 2, 2011, but denied a compensable rating prior to March 2, 2011 and thereafter an evaluation in excess of 30 rating.  The Veteran appealed this denial, giving rise to the Joint Motion and Court Order that have returned the matter to the Board.

The Board notes that the Board previously referred a claim for a higher rating for an anxiety disorder to the Agency of Original Jurisdiction (AOJ) for adjudication in February 2010, December 2010, and March 2012.  However, the record reflects that during the pendency of this appeal, the RO in a September 2009 rating decision denied the Veteran's claim for increased rating for anxiety disability.  The Veteran has perfected an appeal as to the denial of his claim, and on his July 2010 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board.  He has not yet been scheduled for such a hearing or indicated that he no longer wishes to testify. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran has not a hearing with respect to his claim for a higher evaluation for his heart murmur.  As noted in the Introduction, on his July 2010 substantive appeal, VA Form-9, the Veteran indicated his desire to testify in a videoconference hearing before a member of the Board regarding his claim for increased rating for anxiety disability.  

The record reflects that he has not yet been scheduled for such a hearing or indicated that he no longer wishes to testify.  As the Veteran has previously indicated a wish for a videoconference Board hearing, and no such hearing has yet been conducted nor has a clear withdrawal of the request been received, the Veteran should be scheduled for a Videoconference hearing as requested in the 2010 substantive appeal.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.76, 20.700, 20.703, 20.704 (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Member of the Board.  All correspondence regarding this hearing should be associated with the Veteran's claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




